Title: From Thomas Jefferson to James I. Brossier, 30 July 1789
From: Jefferson, Thomas
To: Brossier, James I.



Sir
Paris July 30. 1789.

The troubles of this city must apologize for my being so late in answering your favor of the 2d. instant wherein you express your desire of receiving the appointment of Consul and viceconsul for the United states to which the death of Mr. Limosin may give place. My letter of Feb. 11, informed you that the nomination would not rest with me. It will be proper for you to address yourself for this purpose to ‘the honorable John Jay esquire, Secretary for foreign affairs to the United states of America,’ within whose department these offices will be, and through whom the applications to the President will best go, the appointment being in the President. I shall not fail in my representations to do justice to your pretensions  to the appointment, and to the circumstances on which they are founded, and have the honor to be with great consideration Sir Your most obedt. & most humble servt,

Th: Jefferson

